Citation Nr: 1715216	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-34 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an effective date earlier than January 28, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than April 11, 2014, for the grant of service connection for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from October 1967 to May 1969, including 13 months in Vietnam.  The Veteran was awarded the Navy and Marine Corps Medal for Heroism, as well as the Purple Heart Medal with one Gold Star and the Combat Action Ribbon.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) in May 2012.  In pertinent part, the appellant's request to reopen his claim of entitlement to service connection for peripheral neuropathy of the left lower extremity was denied in that rating decision.  However, that claim was reopened in a decision issued by the Board in February 2014.  The Board also remanded the left lower extremity claim for additional development; the claim has now been returned to the Board for appellate review.

The Veteran is also appealing a May 2012 rating decision issued by the Waco RO in which his claim of entitlement to service connection for peripheral neuropathy of the right lower extremity was granted.  The Veteran has disagreed with the effective date of January 28, 2011, that was assigned for the right lower extremity peripheral neuropathy.  In July 2012, the Veteran submitted his notice of disagreement (NOD) with the effective date assignment for the right lower extremity peripheral neuropathy service connection grant designated in the May 2012 rating decision.

This earlier effective date claim was remanded by the Board, in April 2015, for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO issued that SOC in July 2016, and the Veteran perfected his appeal with the submission of a substantive appeal (VA Form 9) that same month.  The earlier effective date claim has therefore been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of clear and unmistakable error (CUE) in the November 1991 rating decision as to the matter of entitlement to service connection for a lumbar spine disorder and the various residuals of a right thigh shell fragment wound has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues other than entitlement to service connection for left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and they are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant is service-connected for degenerative disc disease of the lumbar spine.

2.  The appellant has been diagnosed with incomplete paralysis of the sciatic nerve in the right and left lower extremities.

3.  The appellant's lower extremity radiculopathy has been attributed by a VA physician to the service-connected lumbar spine degenerative joint disease with herniated disc/degenerative disc disease.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the low back disorder, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for left lower extremity peripheral neuropathy contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to that issue constitutes harmless error. 

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Review of the evidence of record reveals that the appellant is service-connected for degenerative disc disease of the lumbar spine.  The appellant was afforded a VA medical examination in May 2013.  On physical examination, the examiner determined that the appellant had incomplete paralysis of the right sciatic nerve and of the left sciatic nerve.  The appellant was afforded another VA medical examination in December 2014.  The examining physician rendered a diagnosis of right lower extremity radiculopathy secondary to the lumbar spine degenerative disc disease.  The examining physician also stated that the appellant was shot in the back in Vietnam which likely led to his degenerative arthritis of the lumbar spine.  The doctor opined that the appellant's lumbar spine degenerative joint disease with herniated disc and radiculopathy was at least as likely as not related to the Veteran's 1968 in-service gunshot wound.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's left leg peripheral neuropathy is etiologically related to service or to the service-connected lumbar spine disability.  It appears that it is at least as likely as not that the same events that caused the service-connected right lower extremity sciatic nerve radiculopathy also caused the left leg incomplete paralysis of the sciatic nerve.  

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his left lower extremity peripheral neuropathy was either caused by his active duty or by his service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for peripheral neuropathy of the left lower extremity is granted. 


ORDER

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

The Veteran submitted a timely NOD, in July 2016, in disagreement with the assignment of the effective date of April 11, 2014, for the grant of service connection for degenerative disc disease of the lumbar spine.  Because the AOJ did not subsequently issue an SOC addressing that earlier effective date issue, the Board must remand the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the appellant's claim of entitlement to an earlier effective date for the grant of service connection for the right lower extremity peripheral neuropathy is inextricably intertwined with his claim of entitlement to an earlier effective date for the grant of service connection for the lumbar spine disability.  

In addition, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  The Board notes that no in-service hospital records for the appellant dated in August and September of 1968 have been included in the evidence of record.  

The Board also notes that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, it is the information in a medical opinion, and not the date the medical opinion that was provided that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted relies on the 'receipt of the claim' prong of 38 C.F.R. § 3.400, rather than the 'date entitlement arose' prong, the claimant by definition had an entitlement to benefits that existed before the date of the relevant application to reopen.  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012). 

Furthermore, the Veteran's CUE challenge to the November 1991 rating decision is also inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for the right lower extremity peripheral neuropathy, because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A favorable disposition in regard to a CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  Thus, the matter should be remanded to the AOJ to consider.  This is in accordance with the general principles set forth in the Harris case, in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).  

Therefore, consideration of the issue of entitlement to an earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy must be deferred pending the development delineated below.  Accordingly, the case is REMANDED for the following action: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Examine the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disorder, to include consideration of his claim of CUE in the November 1991 rating decision that held he was not shot in the lower back and that the residuals of the right thigh shell fragment wound only included a scar.

3.  If no additional development, such as obtaining the in-service hospital records associated with the treatment of the Veteran's August/September 1968 wound, is required, prepare an SOC as to the issue of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disorder in accordance with 38 C.F.R. § 19.29, unless any matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

4.  If, and only if, the Veteran files a timely substantive appeal, should the lumbar spine service connection effective date issue be returned to the Board.

5.  After all indicated development is completed, then re-adjudicate the Veteran's earlier effective date claim relating to the grant of service connection for the right lower extremity peripheral neuropathy.  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories. 

6.  If the benefit sought remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for an earlier effective date, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


